

116 HR 8912 IH: Diversity and Inclusion at the Department of State Act
U.S. House of Representatives
2020-12-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8912IN THE HOUSE OF REPRESENTATIVESDecember 9, 2020Mr. Castro of Texas (for himself, Ms. Haaland, Ms. Judy Chu of California, Ms. Titus, and Ms. Bass) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend the State Department Basic Authorities Act of 1956 to establish in the Department of State a Chief Diversity Officer and the Foreign Service Act of 1980 to promote increased diversity in the Foreign Service, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Diversity and Inclusion at the Department of State Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Title I—Chief Diversity OfficerSec. 101. Chief Diversity Officer.Title II—Diversity in the Foreign Service and at the Department of StateSec. 201. Representation on Board of Examiners for the purposes of recruitment into the Foreign Service.Sec. 202. Promotion in the Foreign Service.Sec. 203. Diversity and inclusion training.Sec. 204. Mentorship program.Sec. 205. Senior Executive Service candidate development program.Sec. 206. Diversity defined in the Foreign Service Act of 1980.Title III—Promotion AccessibilitySec. 301. Implementation of gap memorandum in selection board process.IChief Diversity Officer101.Chief Diversity Officer(a)EstablishmentSection 1 of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2651a) is amended by adding at the end the following new subsection:(h)Chief Diversity Officer(1)In generalThere is established in the Department of State, in the office of the Deputy Secretary of State, a Chief Diversity Officer, who shall—(A)be appointed by the President;(B)be a current or former career member of the Foreign Service or Civil Service; and(C)report directly to the Deputy Secretary of State.(2)Responsibilities of the Deputy Secretary of StateThe Deputy Secretary of State shall be responsible for ensuring policies and practices of the Department of State relating to recruitment, retention, and promotion to advance diversity, equity, and inclusion.(3)DutiesThe Chief Diversity Officer shall be responsible for the following:(A)Providing advice to the Deputy Secretary of State regarding carrying out paragraph (2).(B)Collecting and sharing information on diversity in assignments and promotions within the Department of State, including disaggregated information by office and bureau.(C)Establishing benchmarks and goals for individual offices and bureaus regarding assignments of personnel, in coordination with the Director General of the Foreign Service, to promote diversity and inclusion at the Department of State, and conducting annual reviews of individual bureaus on their actions taken to satisfy such benchmarks and goals.(D)Providing advice to the Deputy Secretary of State and other senior individuals of the Department of State in the selection of chiefs of mission and deputy chiefs of mission.(4)Rank and statusThe Chief Diversity Officer shall have the rank and status of Assistant Secretary of State.(5)Bureau liaisonsThe Secretary of State shall appoint in each bureau of the Department of State a liaison to coordinate with the Chief Diversity Officer the activities of each such bureau.(6)ReportingNot later than January 30 of every year, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report—(A)detailing the benchmarks and goals for individual offices and bureaus of the Department of State;(B)assessments by the Chief Diversity Officer on the performance over the previous year of each such office and bureau to satisfy such benchmarks and goals; and(C)containing any other relevant information.(7)DefinitionIn this section, the term diversity has the meaning given such term in section 102 of the Foreign Assistance Act of 1980 (22 U.S.C. 3902). .(b)Sense of CongressIt is the sense of Congress that the Chief Diversity Officer of the Department of State established pursuant to subsection (h) of the State Department Basic Authorities Act of 1956, as added by subsection (a), should be provided sufficient office space and support staff to ensure successful operation.IIDiversity in the Foreign Service and at the Department of State201.Representation on Board of Examiners for the purposes of recruitment into the Foreign ServiceSection 211 of the Foreign Service Act of 1980 (22 U.S.C. 3931) is amended—(1)by redesignating subsection (c) as subsection (e); and(2)by inserting after subsection (b) the following new subsections:(c)Members of the Foreign Service and members of the Senior Foreign Service shall accrue one additional year of time in class for every two years spent as a member of a Board of Examiners.(d)The Secretary of State shall ensure that a substantial number of women and members of minority groups are appointed to the Board of Examiners..202.Promotion in the Foreign ServiceThe Foreign Service Act of 1980 is amended—(1)in section 602 (22 U.S.C. 4002), by adding at the end the following new subsection:(d)Not later than January 31 of each year, the Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a report that details the demographic composition of selection boards under this section and the Board of Examiners for the Foreign Service under section 211 convened in the previous year, including information on the diversity of the members of such boards, in addition to any other information the Secretary determines relevant.; and(2)in section 603 (22 U.S.C. 4003)—(A)in subsection (a), in the second sentence, by inserting testimony from peers and subordinates, after supervisors,; and(B)in subsection (b)—(i)in paragraph (1) by striking , or and inserting a semicolon;(ii)by redesignating paragraph (2) as paragraph (4); and(iii)by inserting after paragraph (1) the following new paragraphs:(2)a record of supporting the recruitment and career development goals of members of the Foreign Service, such as serving as a mentor in mentorship program under section 616, participation in recruitment activities, or serving on the Board of Examiners or on selection boards;(3)a demonstrated commitment to promoting diversity and inclusion at the Department of State, including in management practices;.203.Diversity and inclusion trainingSection 708 of the Foreign Service Act of 1980 is amended by inserting after section 614 (22 U.S.C. 4028) is amended by adding at the end the following new subsection:(e)Diversity and inclusion training(1)In generalThe Secretary of State, with the assistance of other relevant officials, such as the Director General of the Foreign Service and the Director of Human Resources, the Director of the Office of Civil Rights, the Chief Diversity Officer, and the director of the George P. Shultz National Foreign Affairs Training Center, shall establish as part of the standard training provided after the date of the enactment of this section, for officers of the Service, including chiefs of mission, instruction on promoting diversity. Such training shall be informed by the latest available research and methods, and may include unconscious bias training and other such instruction.(2)ImplementationIn carrying out the training required under paragraph (1), the Director of the George P. Shultz National Foreign Affairs Training Center shall, not later than one year after the date of the enactment of this section, conduct training on diversity and inclusion for all Foreign Service officers, including all entry level officers and all officers prior to service on a selection board or the Board of Examiners. Such training shall be included in—(A)the A–100 course attended by all Foreign Service officers; and(B)the courses required of all officers prior to service on a selection board or the Board of Examiners..204.Mentorship program(a)In generalThe Foreign Service Act of 1980 is amended by inserting after section 708 (22 U.S.C. 4028) the following new sections:709.Mentorship program(a)The Secretary of State shall establish in the Department of State a mentorship program to match—(1)entry-level members of the Foreign Service and newly hired members of the civil service at the GS–9 level and below; and(2)mid-level members of the Foreign Service and mid-level members of the civil service at the GS–12 level and above.(b)Individuals participating in the mentorship program under this section shall participate for a minimum of two tours of duty.(c)The mentorship program established under this section shall include Employee Affinity Groups in the selection of mentors, in addition to other individuals selected by the Secretary of State.(d)Service as mentor in the mentorship program shall be considered as satisfying criteria under section 603(b)(2)..(b)Clerical amendmentThe table of contents in section 2 of the Foreign Service Act is amended by inserting after the item relating to section 707 the following new items:Sec. 708. Training for Foreign Service officers. Sec. 709. Mentorship program..205.Senior Executive Service candidate development program(a)In generalThe Secretary of State shall annually offer the Senior Executive Service Candidate Development Program to members of the civil service at the Department of State at the GS–14 and GS–15 levels.(b)ReportThe Secretary of State shall submit to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate, at the same time as each report required under section 313 of the Foreign Service Act of 1980, as added by section 2(a)(2), a report detailing the demographic information of candidates referred by each bureau of the Department of State to interview for the Senior Executive Service, including demographic information disaggregated by bureau relating to the diversity (as such term is defined in the Foreign Service Act of 1980, as amended by section 206) of such candidates.206.Diversity defined in the Foreign Service Act of 1980Section 102 of the Foreign Service Act of 1980 (22 U.S.C. 3902) is amended by—(1)redesignating paragraphs (5) through (12) as paragraphs (6) through (13), respectively; and(2)inserting after paragraph (4) the following new paragraph:(5)diversity includes characteristics such as national origin, language, race, color, disability, ethnicity, gender, age, religion, sexual orientation, gender identity, socioeconomic status, and family structure..IIIPromotion Accessibility301.Implementation of gap memorandum in selection board process(a)In generalSection 603 of the Foreign Service Act of 1980 (22 U.S.C. 4003) is amended by adding at the end the following new subsection:(c)(1)A member of the Service or member of the Senior Foreign Service whose performance will be evaluated by a selection board may submit to such selection board a gap memo in advance of such evaluation.(2)Members of a selection board may not consider as negative the submission of a gap memo by a member described in paragraph (1) when evaluating the performance of such member.(3)In this subsection, the term gap memo means a written record, submitted to a selection board in a standard format established by the Director General of the Foreign Service, which indicates and explains a gap in the record of a member of the Service or member of the Senior Foreign Service whose performance will be evaluated by such selection board, which gap is due to personal circumstances, including for health, family, or other reason as determined by the Director General in consultation with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate..(b)Consultation and guidance(1)ConsultationNot later than 30 days after the date of the enactment of this Act, the Director General of the Foreign Service shall consult with the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate regarding the development of the gap memo under subsection (c) of section 603 of the Foreign Service Act of 1980, as added by subsection (a).(2)DefinitionIn this subsection, the term gap memo has the meaning given such term in subsection (c) of section 603 of the Foreign Service Act of 1980.